                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     WENDALL COLEMAN,                                     Case No. 18-cv-04106-SI
                                   8                     Plaintiff,
                                                                                              ORDER OF DISMISSAL WITH LEAVE
                                   9              v.                                          TO AMEND
                                  10     NAPA COUNTY DEPARTMENT OF                            Re: Dkt. No. 5
                                         CORRECTIONS,
                                  11
                                                         Defendant.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14          Wendell Coleman, an inmate at the Napa County Jail, filed this pro se prisoner's civil rights

                                  15   action under 42 U.S.C. § 1983. The complaint is now before the court for review pursuant to 28

                                  16   U.S.C. § 1915A.

                                  17

                                  18                                             BACKGROUND

                                  19          The complaint alleges the following: Correctional officer Merrill came to Coleman’s cell at

                                  20   6:50 a.m. on July 16, 2018 and asked if Coleman wanted to come out of his cell. Coleman responded

                                  21   that he needed to make a call during business hours. When Merrill asked again if Coleman wanted

                                  22   to come out of his cell, and Coleman asked if he could be allowed to get back out later to make a

                                  23   phone call, Merrill said that was a refusal to exit the cell. Merrill later said he would allow the call,

                                  24   but did not do so. When Coleman complained to a sergeant, the sergeant told Coleman he had to

                                  25   make a written request on a green slip to make a phone call during business hours. The complaint

                                  26   also allege that other inmates are overmedicated and are otherwise being mistreated at the jail.

                                  27

                                  28
                                   1                                               DISCUSSION

                                   2             A federal court must engage in a preliminary screening of any case in which a prisoner seeks

                                   3   redress from a governmental entity or officer or employee of a governmental entity. See 28 U.S.C.

                                   4   § 1915A(a). The court must identify any cognizable claims, and dismiss any claims which are

                                   5   frivolous, malicious, fail to state a claim upon which relief may be granted, or seek monetary relief

                                   6   from a defendant who is immune from such relief. See id. at § 1915A(b)(1),(2). Pro se complaints

                                   7   must be liberally construed. See Hebbe v. Pliler, 627 F.3d 338, 342 (9th Cir. 2010).

                                   8             To state a claim under 42 U.S.C. § 1983, a plaintiff must allege two elements: (1) that a

                                   9   right secured by the Constitution or laws of the United States was violated, and (2) that the violation

                                  10   was committed by a person acting under the color of state law. See West v. Atkins, 487 U.S. 42, 48

                                  11   (1988).

                                  12             Coleman’s allegations that other inmates are overmedicated and otherwise mistreated does
Northern District of California
 United States District Court




                                  13   not state a claim upon which relief may be granted for him. As a pro se litigant, he does not have

                                  14   standing to complain about violations of anyone’s rights but his own. See Russell v. United States,

                                  15   308 F.2d 78, 79 (9th Cir. 1962) (“a litigant appearing in propria persona has no authority to represent

                                  16   anyone other than himself”). The claims regarding the treatment of other inmates are dismissed

                                  17   without leave to amend.

                                  18             The allegations regarding Coleman’s desire to make a telephone call during business hours

                                  19   do not state a claim upon which relief may be granted. The allegation that C/O Merrill considered

                                  20   it to be a refusal to exit the cell when Coleman focused on his need to make a telephone call during

                                  21   business hours instead of exiting the cell does not appear to have violated any constitutional right

                                  22   Coleman possessed. Likewise, the allegation that C/O Merrill later told Coleman that he would be

                                  23   allowed to make a telephone call yet failed to let Coleman out of the cell that day to do so does not

                                  24   appear to have amounted to a constitutional violation. Because Coleman did not specify “whether

                                  25   the alleged denial of telephone access was total, partial, or even occasional, and did not allege that

                                  26   he was denied access for a specific emergency or to call his lawyer on an occasion when he had a

                                  27   specific need, . . . his allegations were insufficient.” Keenan v. Hall, 83 F.3d 1083, 1092 (9th Cir.

                                  28   1996). Id. That this event may have been a de minimis delay in his access to a telephone is a very
                                                                                          2
                                   1   real possibility because his civil rights complaint was post-marked the same day the event occurred.

                                   2   As it cannot be said with certainty that Coleman cannot allege fact showing a deprivation of his

                                   3   right to telephone access, leave to amend is granted on this claim. In his amended complaint,

                                   4   Coleman must allege facts plausibly showing that C/O Merrill violated a constitutional right to

                                   5   telephone access.

                                   6           Finally, the allegation that a sergeant told Coleman that he had to fill out a form to request

                                   7   permission to make a telephone call does not state a claim upon which relief may be granted.

                                   8   Requiring inmates to fill out basic forms to obtain services does not amount to a constitutional

                                   9   violation. See generally Resnick v. Adams, 348 F.3d 763, 771 (9th Cir. 2003) (prison program’s

                                  10   requirement that inmates submit an application in order to receive a religious diet does not

                                  11   unconstitutionally infringe on an inmate’s right to practice his religion).

                                  12
Northern District of California
 United States District Court




                                  13                                                 CONCLUSION

                                  14           The complaint is dismissed with leave to amend. Coleman must file an amended complaint

                                  15   no later than January 18, 2019, and must include the caption and civil case number used in this

                                  16   order as well as the words AMENDED COMPLAINT on the first page. Coleman is cautioned that

                                  17   his amended complaint must be a complete statement of his claims, except that he does not need to

                                  18   allege any claim that has been dismissed without leave to amend. See Lacey v. Maricopa County,

                                  19   693 F.3d 896, 928 (9th Cir. 2012) (en banc). Failure to file an amended complaint by the deadline

                                  20   will result in the dismissal of the action.

                                  21           IT IS SO ORDERED.

                                  22   Dated: December 14, 2018

                                  23                                                     ______________________________________
                                                                                         SUSAN ILLSTON
                                  24                                                     United States District Judge
                                  25

                                  26
                                  27

                                  28
                                                                                          3
